Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 1 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 2 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 3 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 4 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 5 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 6 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 7 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 8 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                           Document     Page 9 of 10
Case 13-39885   Doc 114   Filed 10/29/18 Entered 10/29/18 11:22:18   Desc Main
                          Document      Page 10 of 10
